Panel rehearing granted and rehearing en banc
denied by opinion filed 3/11/03; opinion filed
1/30/03 is vacated
                             UNPUBLISHED

             UNITED STATES COURT OF APPEALS

                  FOR THE FOURTH CIRCUIT
4444444444444444444444444444444444444444444444447
NORFOLK SHIPBUILDING & DRYDOCK
CORPORATION,
     Petitioner,

      v.                                                No. 02-1701

TERRY CAMPBELL; DIRECTOR,
OFFICE OF WORKERS' COMPENSATION
PROGRAMS, UNITED STATES
DEPARTMENT OF LABOR,
     Respondents.
4444444444444444444444444444444444444444444444448

                On Petition for Review of an Order
                  of the Benefits Review Board.
                           (No. 94-822)

                  Submitted: November 25, 2002

                     Decided: January 30, 2003

      Before WILLIAMS, MOTZ, and KING, Circuit Judges.

____________________________________________________________

Dismissed by unpublished per curiam opinion.

____________________________________________________________
                             COUNSEL

Gerard W. Voyer, Christopher J. Wiemken, TAYLOR & WALKER,
P.C., Norfolk, Virginia, for Petitioner. Robert J. Macbeth, Jr., RUT-
TER, WALSH, MILLS & RUTTER, L.L.P., Norfolk, Virginia, for
Respondents.

____________________________________________________________
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).

____________________________________________________________
                               OPINION

PER CURIAM:

    Norfolk Shipbuilding and Drydock Corporation ("Norshipco") peti-
tions for review of various orders of the Department of Labor's Bene-
fits Review Board ("BRB"). Because we find that we lack jurisdiction
to review the orders appealed from, we dismiss the petition.

    Terry Campbell filed a claim for temporary total disability under
the Longshore and Harbor Workers' Compensation Act ("LHWCA").
After a hearing in 1994, the Administrative Law Judge ("ALJ")
denied the claim. In 1995, Campbell filed a request for modification
alleging a change in condition and a mistake in fact regarding his abil-
ity to perform the alternate employment offered by Norshipco.

    After a second hearing in 1996, the ALJ denied Campbell's
motion, finding that there had been no change in condition and no
mistake in fact. Campbell appealed, and on June 17, 1998, the BRB
affirmed the ALJ's determination that there had been no change in
condition. However, the Board remanded for further consideration of
Campbell's ability to perform the light-duty work offered by Nor-
shipco.

   In 1999, the ALJ ruled that the light-duty work offered by Nor-
shipco was outside Campbell's restrictions and was, therefore, not
suitable alternate employment. Thus, the ALJ awarded permanent
partial disability benefits. Following this order came several years of
further litigation, including two successful appeals to the BRB by
Norshipco. The ALJ entered his final order, awarding limited benefits
to Campbell on April 26, 2002. On May 29, Norshipco filed a notice
of appeal to the BRB, seeking a final order so that it could file a peti-
tion for review with this court of the BRB's June 17, 1998 decision.
Without waiting for a final order, Norshipco filed a petition for
review in this court on June 27, 2002. The BRB affirmed the ALJ's

                                   2
April 26, 2002 order and affirmed its prior orders in a final decision
filed July 2, 2002.

   Norshipco's petition for review predated the BRB's final order.
While Norshipco's petition was timely filed as to the ALJ's April 26,
2002 order, administrative decisions under the LHWCA are only
reviewable by this court if they constitute a "final order of the Board
[BRB]." 33 U.S.C. § 921(c) (2000). Thus, we have no jurisdiction to
review the administrative law judge's order. See Elliot Coal Mining
Co. v. Director, OWCP, 956 F.2d 448, 449-50 (3d Cir. 1992). Since
there has been no petition filed regarding the BRB's final order, the
petition is dismissed. We dispense with oral argument, because the
facts and legal contentions are adequately presented in the materials
before the court and argument would not aid the decisional process.

                                                           DISMISSED

                                   3